Citation Nr: 0804126	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for leg swelling as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied, in pertinent part, the 
veteran's claims for service connection for diabetes mellitus 
and for leg swelling as secondary to diabetes mellitus, and 
on appeal of a December 2003 rating decision in which the RO 
denied the veteran's claim of service connection for 
glaucoma.  He perfected timely appeals on all of these claims 
and requested a Travel Board hearing.  In August 2005, the 
veteran withdrew his Travel Board hearing request.  See 
38 C.F.R. § 20.204 (2007).  

In November 2005, the Board denied the veteran's claims for 
service connection for diabetes mellitus, leg swelling as 
secondary to diabetes mellitus, and for glaucoma.  The 
veteran timely appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
and, in September 2007, the Veterans Court vacated and 
remanded the Board's November 2005 decision with respect to 
the denial of service connection for diabetes mellitus and 
leg swelling as secondary to diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In its September 2007 decision, the Veterans Court agreed 
with the Joint Motion for Partial Remand ("Joint Motion") 
that the Board had not provided adequate reasons and bases in 
its November 2005 decision supporting the denial of the 
veteran's service connection claims for diabetes mellitus and 
for leg swelling as secondary to diabetes mellitus.  
Specifically, both parties contended in the Joint Motion 
that, when the Board denied the veteran's claim of service 
connection for diabetes mellitus in November 2005, it had not 
considered the blood test results obtained following the 
veteran's most recent VA examination in March 2004.  Because 
the blood test results were obtained in April 2004, the VA 
examiner had not discussed these results when he opined in 
March 2004 that the veteran did not meet the criteria for a 
diagnosis of diabetes mellitus.  The parties also requested 
in the Joint Motion that the Board explain why an additional 
medical opinion, to include a review of the veteran's April 
2004 blood test results, was not required.  

It appears from a review of the claims file that blood test 
results showing elevated blood sugar levels on several 
occasions were obtained in April 2004 after the veteran's VA 
examination in March 2004.  Because the VA examiner who saw 
the veteran in March 2004 did not discuss the blood test 
results when he opined that the veteran did not meet the 
criteria for diabetes mellitus, and given the length of time 
that has elapsed since that examination, the Board finds 
that, on remand, the veteran should be scheduled for another 
VA examination which addresses the contended causal 
relationship between diabetes mellitus and active service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

The parties also requested in the Joint Motion that the 
Veterans Court remand the Board's November 2005 decision 
because the Board had not obtained additional private 
treatment records which had been identified by the veteran.  
Specifically, the veteran reported on VA outpatient treatment 
in April 2005 that he had been seen by Dr. J. McGhee, a 
private physician, after being treated at a private hospital 
for congestive heart failure.  The veteran also submitted a 
VA Form 21-4138 in April 2005 in which he notified VA that he 
had no further information or evidence to present in support 
of his claims.  In August 2005, the veteran submitted two 
different VA Forms 21-4142 for records from Dr. J. McGhee who 
had treated him in January 1995, January 2001, and April 
2005, for congestive heart failure, a stroke, and for a heart 
attack.  

Given the foregoing, the Board finds that it is unclear from 
a review of the claims file whether remand is necessary to 
obtain private treatment records for congestive heart 
failure, stroke, and a heart attack when the issues on appeal 
are claims for service connection for diabetes mellitus and 
leg swelling as secondary to diabetes mellitus.  The Board 
notes that, prior to submitting the Joint Motion, neither the 
veteran nor his representative contended that records from 
Dr. J. McGhee pertained to either of the issues currently on 
appeal; however, because the Board is remanding this case for 
another VA examination, on remand, the RO also should attempt 
to obtain any additional relevant treatment records which are 
properly identified by the veteran and which have not been 
previously obtained by VA.

Finally, the Board notes that, as the veteran's claim of 
service connection for diabetes mellitus is being remanded 
for additional development, and because adjudication of this 
claim may impact his claim of service connection for leg 
swelling as secondary to diabetes mellitus, adjudication of 
the claim of service connection for leg swelling as secondary 
to diabetes mellitus should be deferred pending completion of 
the additional development requested in this REMAND.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for diabetes mellitus and for 
leg swelling as secondary to diabetes 
mellitus since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  
Specifically, the veteran should be asked 
to sign a release for private treatment 
records from Dr. J. McGhee.  A copy of any 
negative response(s) should be included in 
the claims file.

2.  Thereafter, schedule the veteran for 
VA examination(s) for the purpose of 
ascertaining the current nature and likely 
etiology of his claimed diabetes mellitus.  
The claims folder must be made available 
to the examiner(s) for review.  

Based on the examination and review of the 
record, the examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
diabetes mellitus, if present, began 
during service or is causally linked to 
any incident during service.  The VA 
examiner should provide this opinion after 
appropriate blood test results have been 
obtained and associated with the 
examination report.  If possible without 
resorting to speculation, the VA examiner 
also should provide an opinion as to 
whether the veteran's April 2007 blood 
test results meet the clinical criteria 
for diabetes mellitus.  

If, any only if, the veteran's claimed 
diabetes mellitus is diagnosed, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed leg swelling, if 
present, began during service or is 
causally linked to any incident during 
service, including as due to diabetes 
mellitus.  

3.  After completion of the foregoing, 
readjudicate the claims of entitlement to 
service connection for diabetes mellitus 
and for leg swelling as secondary to 
diabetes mellitus.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



